        Case 1:15-cr-00536-PGG Document 1136 Filed 04/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              -against-                                                ORDER

 OMAR AMANAT,                                                     15 Cr. 536 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference scheduled for April 23, 2021 is adjourned to Monday, April 26,

2021 at 9:30 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York.

               As previously stated, the primary purpose of this conference is to discuss

Defendant Omar Amanat’s representation in this matter. Accordingly, the following attorneys –

in addition to the attorneys for the Government – are required to be present: Grainne E. O’Neill,

Ruth M. Liebesman, Daniel S. Ruzumna, and Muhammad U. Faridi.

Dated: New York, New York
       April 16, 2021
